Exhibit 23 – Consent of Moore & Associates, Chartered MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Registration Statement on Form 10/A, Amendment No. 1 of Nanotailor, Inc. & Subsidiary, of our report dated July 15, 2008 on our audit of the financial statements of Nanotailor, Inc. & Subsidiary as of April 30, 2008 , and the related statements of operations, stockholders’ equity and cash flows for the years ended April 30, 2008 and since inception on
